OPINION
By ROSS, PJ.
Appeal on questions of law from the Court of Common Pleas of Hamilton County, Ohio.
The Sharonville Savings & Loan Company, appellee, brought an action to reform a mortgage given by appellee Charles O. Browne. The mortgage was given to secure the repayment of a loan of $2500. Through error and mistake the dues were therein stated to be 25c instead of 50c per week, Browne filed an answer admitting the mistake and consenting to the reformation. The appellant is a judgment creditor, who was permitted to file an intervening petition, objecting to the reformation, on the ground that her judgment lien antedated the reformation of the mortgage.
Whatever may be the rights of the parties, we are unable to see how the appellant in this action may object to a reformation which according to all that is before us is manifestly required.
It is obvious also that in any event the *152Loan Company has a mortgage lien for the entire amount of the mortgage debt remaining unpaid. If the property is sold upon foreclosure (which is not herein involved) no matter what the due rate may be this lien is existent to the extent of The unpaid balance. It is also to be borne in mind that the amount of the mortgage lien is not questioned or reformed. A different question might thereupon arise as' to intervening liens if this were increased.
We conclude the judgment of the Court of Common Pleas was correct, and, therefore, affirm the same.
MATTHEWS and HAMILTON, JJ, concur.